          Case 1:21-cv-00052-3JP Document 300          Filed 05/03/21   Page 1 of 1




                 UNITED STATES COURT OF INTERNATIONAL TRADE




 In Re Section 301 Cases                        Court No. 21-cv-00052-3JP




Standard Procedural Order 21-06

         Upon consideration of the Parties’ responses to the court’s questions posed

during the April 26, 2021 status conference, see ECF Nos. 296, 299, it is hereby

         ORDERED that Defendants’ Master Answer is deemed responsive to all post-

answer amended complaints filed prior to April 30, 2021 and to amended complaints

filed thereafter unless otherwise indicated; and it is further

         ORDERED that the court accepts the amended complaints filed prior to February

5, 2021.




Dated:     May 3, 2021                            /s/ Mark A. Barnett
         New York, New York                Chief Judge Mark A. Barnett
                                           For the Panel
